294 S.W.2d 850 (1956)
Henry HANKINS, Appellant,
v.
The STATE of Texas, Appellee.
No. 28527.
Court of Criminal Appeals of Texas.
October 31, 1956.
No attorney for appellant of record on appeal.
Henry Wade, Criminal Dist. Atty., Thomas B. Thorpe, Harvey Lindsay and George P. Blackburn, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
The conviction is for statutory rape; the punishment, 99 years in the penitentiary.
The statement of facts appearing in the record is not shown to have been filed with the clerk of the trial court within 90 days after notice of appeal was given.
Art. 759a, Sec. 4, Vernon's Ann. C.C.P., provides that a statement of facts shall be filed within 90 days after notice of appeal has been given. The statement of facts, not having been filed within the 90-day period provided by statute, cannot be considered. Tarwater v. State, 160 Tex. Cr.R. 59, 265 S.W.2d 83, 267 S.W.2d 410; and Scales v. State, Tex.Cr.App., 272 S.W.2d 118.
In the absence of a statement of facts which can be considered, we are not in position to pass upon questions pertaining to the court's charge, admissibility of evidence, and the sufficiency of the evidence. Stephens v. State, Tex.Cr.App., 274 S.W.2d 829; Hughes v. State, Tex.Cr.App., 276 S.W.2d 813; Brown v. State, Tex.Cr.App., 282 S.W.2d 224.
The indictment, as well as all other matters of procedure, appears regular; therefore, nothing is presented for review
The judgment is affirmed.
Opinion approved by the Court.